Citation Nr: 0931489	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-31 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to 
January 1971.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in March 2008.  A 
transcript of the hearing is of record.

In May 2008, the Board issued a decision denying service 
connection for chloracne and remanding the issues of service 
connection for PTSD and tinnitus to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The action 
directed by the Board has been accomplished as to the 
remanded claims, and they have been returned to the Board for 
a decision.


FINDINGS OF FACT

1.  The evidence of record does not show that PTSD was 
incurred as a result of a verified in-service stressor.

2.  Uncontroverted medical opinion evidence indicates that 
tinnitus is causally related to acoustic trauma in service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2008).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in September 2002, June 2005, June 
2008 and October 2008.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide § 
5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to the 
benefit claimed cannot be established."  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  Because of the decision in 
this case, any deficiency in the initial notice to the 
Veteran of the duty to notify and the duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2008).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c).  In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search.  38 C.F.R. § 
3.159(c)(2).  The Veteran submitted a statement in July 2002 
that provided vague details of his Vietnam service but 
admittedly did not include names and dates related to 
casualties he witnessed.  He also provided testimony before 
the undersigned in March 2008.  The Board notes that in 
correspondence dated in June and October 2008 the Veteran was 
notified that additional information was required for VA 
assistance in helping him substantiate his PTSD claim.  He 
was asked to provide names and approximate dates for events 
identified as stressors.  The Veteran provided no details of 
any event that could be verified.  The AMC forwarded the 
request for stressor verification, based on the Veteran's 
statements, to U. S. Army and Joint Services Records Research 
Center (JSRRC), formerly the Center for Unit Records Research 
(CURR).  In an April 2009 response, JSRRC indicated that due 
to the lack of specificity provided as to the stressor, a 
meaningful search could not be undertaken.  Although it has 
considered the Veteran's testimony at the hearing before the 
undersigned, the Board finds, that he has not provided 
sufficient information to identify and locate any existing 
records nor for a records custodian to conduct a search.  
Thus, the duty to assist has been fulfilled as to this 
matter.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ." 38 C.F.R. § 
3.304(f) (2008).  Section 4.125(a) of 38 C.F.R. incorporates 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) as the governing criteria for diagnosing PTSD.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a Veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  When a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997). VA is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 
(1995).

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).  However, the requirement that a current disability 
be present is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

PTSD

Service treatment records are negative for a diagnosis of 
PTSD.  Service records show the Veteran served in Vietnam 
from June 1970 to January 1971 and are negative for 
indication of combat.  He served as a carpenter with Army 
Company B 554th Engineering Battalion (Construction).  He had 
also been a water supply specialist.  He earned the National 
Defense Service Medal, a parachute badge and a rifleman 
badge.  

In statements and personal hearing testimony, the Veteran 
stated his belief that he had PTSD as a result of hazardous 
activities he experienced in Vietnam.  He testified that a 
medic and two others in his company were killed by a roadside 
bomb in the area of Bao Loc sometime between September and 
Christmas prior to his departure in January 1971.  He was in 
close proximity to the incident and claims one of the men 
killed was named Vickneer.  He also explained that a man died 
when an RPG entered a mess hall in Lao Cai in the August or 
September 1970.  He stated he was entering the hall and 
injured his hand in the attack.  He showed his left hand to 
the undersigned and indicated he had drainage holes between 
the second and third digits of the palm.  He had indicated in 
a March 2003 statement that he had to identify a comrade that 
drowned on night maneuvers in Fort Bragg, NC.  

Service treatment records show that the Veteran was treated 
with parenteral antibiotics for a left hand infection in 
August and September 1970 that was not due to trauma.  

VA and Vet Center medical records include diagnoses and 
findings of PTSD many years after service.  A July 2002 
report note from his Vet Center social worker indicated he 
had PTSD due to his Vietnam service.  

Based upon the evidence of record, the Board finds that PTSD 
was not incurred in service or as a result of a verified in-
service stressor.  Although the medical evidence includes 
diagnoses of PTSD related to experiences in Vietnam many 
years after service, there is no credible supporting evidence 
that a claimed in-service stressor occurred.  VA has 
attempted to obtain more specific stressor information from 
the Veteran, to no avail.  The information that was provided 
proved to be inadequate for a stressor verification from 
JSRRC.  There is no finding of PTSD based upon the reported 
drowning incident.  The Board emphasizes that although it 
considered the Veteran's testimony and written statements, 
his statements proved to be too lacking in specificity to 
facilitate a meaningful search to verify any stressor.  The 
Board also finds that there is no persuasive evidence that 
the Veteran engaged in combat, thus a combat stressor cannot 
be presumed.  

As to his testimony, while he is capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as a diagnosis or medical etiology and causation of 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

It is true that lay statements may be competent to support 
claims for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau; 
Buchanan, supra.  In the instant case, however, the evidence 
of record does not demonstrate that the appellant, who is 
competent to comment on post-service symptoms and his 
experiences in service, has the requisite expertise to render 
a medical diagnosis or to comment on a question of medical 
causation or aggravation.  While the contentions have been 
carefully and sympathetically considered, for the reasons 
discussed above, the Board must conclude that a preponderance 
of the evidence is against this claim.  Therefore, the claim 
for entitlement to service connection for PTSD must be 
denied.

Tinnitus

At his hearing before the undersigned, the Veteran submitted 
additional treatment records which indicate he currently 
suffers from tinnitus.  His testimony is that he was exposed 
to the acoustic trauma of gunfire in service, which caused 
tinnitus.  Service treatment records do not show complaints 
or findings of tinnitus.  Tinnitus is reported by the Veteran 
in a January 1991 progress note from Huntington VA medical 
center (VAMC).  The Veteran observed that he had tinnitus 
which he thought was related to exposure to loud gunfire in 
Vietnam.  Tinnitus was reported in VA Ear, Nose and Throat 
(ENT) treatment records.  The record contains reference to 
tinnitus as an ongoing condition after July 2002.  The 
Veteran's treating doctor, B.J. T., M.D., noted in May 2003 
that the Veteran had tinnitus which seemed to be worse with 
the dizziness present due to Meniere's disease.  

The Veteran was afforded VA examination for tinnitus in April 
2009.  The examiner conducted a review of the entire claims 
folder and discussed the Veteran's contentions as well as the 
history of tinnitus indicated in the claims folder.  

In his discussion, the VA examiner noted that the Veteran was 
diagnosed with tinnitus in August 2000 at an ENT clinic.  The 
examiner noted the Veteran's history of Vietnam service and 
noise exposure as a water purification specialist and 
security guard.  He also noted the post service occupational 
history and noise exposure as a janitor, laborer and roofer, 
as well as recreational exposure as a hunter.  The Veteran 
reported that he first noticed tinnitus in service and that 
it was worse after firing his weapon.  It was currently worse 
in the left ear.  

After examination and review of the claims folder, the 
examiner opined that it is at least as likely as not that the 
Veteran's reported military noise exposure contributed to his 
current tinnitus.  The examiner noted the fact that the ENT 
who observed the Veteran's tinnitus in August 2000 felt that 
the Veteran had Meniere's disease.  He also noted that the 
record did not contain any references to tinnitus for many 
years after service.  Nonetheless, he observed that the 
Veteran's history provided a basis for his conclusion.  

The Board finds the Veteran's contentions regarding tinnitus 
to be consistent with the circumstances of his service as 
reflected in the record and thus credible.  While he reported 
tinnitus years after service, he indicated it had been 
present since service.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board further finds the opinion of the VA examiner to be 
persuasive, not in conflict with any established fact in the 
record, and well-supported.  He did not say that the 
Meniere's disease was the sole cause of the tinnitus, but 
rather opined that the acoustic trauma in service contributed 
to the present tinnitus.  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case is at least in equipoise as to 
the claim for service connection for tinnitus.  Thus, the 
Board will afford the Veteran the benefit-of-the-doubt and 
grant service connection for tinnitus.


ORDER

Service connection for post traumatic stress disorder (PTSD) 
is denied.

Service connection for tinnitus is granted.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


